         Case 1:18-cv-00715-DLC Document 69
                                         64 Filed 03/22/21
                                                  03/19/21 Page 1 of 3
                                                                     2




                                                                                       jblosveren@hnrklaw.com

                                                             March 19, 2021

VIA ECF

Honorable Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street, Room 1040
New York, NY 10007

Re:     Syngenta Crop Protection, LLC v. Ins. Co. of N. Am., et al., No. 18-CV-715 (DLC):
        Request to File Documents Under Seal

Dear Judge Cote:

       This firm represents Plaintiff Syngenta Crop Protection, LLC (“Syngenta”) in the above-
captioned action. In accordance with Your Honor’s January 20, 2021 Order (Dkt No. 62),
Syngenta is today filing its opposition to Defendant’s motion to confirm the arbitration award.

       Pursuant to Rule 8 of Your Honor’s Rules, we write to request that the Court permit
Syngenta to (a) file redacted versions of its Memorandum of Law in Opposition to Defendants’
Motion to Confirm the Arbitration Award and the Declaration of Joshua L. Blosveren in
opposition to that same motion and (b) file the arbitral award at issue (the “Award”) under seal.

       We make the request for the same reasons stated in Defendants’ January 5, 2021 letter
requesting to seal their Motion to Confirm Arbitration Award (Dkt. No. 53), which was granted
on January 6, 2021 (Dkt. No. 60). Those reasons are, namely, that: (1) the action concerns a
dispute relating to a settlement agreement containing a confidentiality provision; (2) the parties
have always diligently sought to preserve the confidentiality of the settlement agreement; (3) this
Court previously granted a request by Defendants to file under seal a redacted copy of the
settlement agreement (Dkt. No. 20); and (4) the Award that Defendants have moved to confirm
contains a detailed discussion of certain terms of the settlement agreement.

         For these reasons, Syngenta respectfully requests that the Court permit it to file redacted
versions of its Memorandum of Law in Opposition to Defendants’ Motion to Confirm the
Arbitration Award and the Declaration of Joshua L. Blosveren in opposition to that motion and
to file the Award under seal.

The proposed redactions are
approved. The motion to seal
the arbitration award at issue is
granted. 3.22.21.
                Case 1:18-cv-00715-DLC Document 69
                                                64 Filed 03/22/21
                                                         03/19/21 Page 2 of 3
                                                                            2
Hon. Denise L. Cote
March 19, 2021
Page 2


             Pursuant to Your Honor’s January Order January 6, 2021 we are not mailing courtesy
      copies to chambers of the documents we propose filing under seal. Please let us know if Your
      Honor would like us to email a courtesy copy to chambers.

             Thank you for your consideration.
                                                              Respectfully submitted,




                                                              Joshua L. Blosveren

      Enclosure

      cc:    All Counsel of Record (via ECF)
         Case
          Case1:18-cv-00715-DLC
               1:18-cv-00715-DLC Document
                                  Document64-1
                                           69 Filed
                                               Filed03/22/21
                                                     03/19/21 Page
                                                               Page31ofof31




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

SYNGENTA CROP PROTECTION, LLC,

                                      Plaintiff,

                   -against-
                                                    Civil Action No.: 18-CV-715(DLC)
INSURANCE COMPANY OF NORTH
AMERICA, INC., CENTURY INDEMNITY
COMPANY, AND ACE PROPERTY &
CASUALTY INSURANCE COMPANY,

                                   Defendants.


                                              ORDER

       AND NOW, this _____ day of __________________, 2021, upon consideration of the

Plaintiff’s Motion to Seal, it is hereby ORDERED that said Motion is GRANTED. Plaintiff may

file redacted versions of its Memorandum of Law in Opposition to the Motion to Confirm the

Arbitration Award and the Declaration of Joshua L. Blosveren in Opposition to Defendants’

Motion to Confirm the Arbitration Award. In addition, Plaintiff may file under seal a copy of the

arbitral award at issue. Such documents shall be filed under seal and shall remain confidential

and under seal until further order of this Court.




                                                     __________________________________
                                                              COTE, U.S.D.J.
